SCHWARZER, Senior District Judge.
James Laurino appeals the district court’s order denying his Rule 60(b) motion to reinstate his case and the final judgment of dismissal and award of attorneys fees. Fed.R.Civ.P. 60(b). Concluding that the district court abused its discretion, we reverse and remand with directions.
Laurino filed this action against Syringa General Hospital and others challenging the termination of his hospital privileges. Defendants served their answer to the amended complaint on March 30,1999, and served document requests and interrogatories on May 24, 1999. Settlement discussions between counsel began on July 2, 1999, and continued until October 11, 1999, consuming about ten hours of defense counsel’s time. During this period defendants granted repeated extensions to comply with discovery requests. On October 12,1999, following the breakdown of settlement talks, defense counsel asked for a response to their discovery requests. Laurino’s attorney, Brian Donesley, then moved to withdraw, and on November 4, 1999, the court granted the motion by an order providing that under Idaho Civil Local Rule 83.6(c), failure by plaintiff to appear with another attorney or in pro per within twenty days would be sufficient ground for dismissal of the action with prejudice. On December 6, 1999, Laurino not having made an appearance, defendants moved to dismiss with prejudice for failure to comply with the court’s November 4, 1999, order and for failing to respond to discovery, and sought attorneys fees. On December 17, 1999, the court granted the motion to dismiss.
On January 13, 2000, Laurino, represented by new counsel, moved to set aside the dismissal order under Rule 60(b). On January 27, 2000, Laurino, who was then working in a new position in Maryland, filed a supporting affidavit acknowledging that he should have been more diligent but explaining that
[he] was in the process of telephoning attorneys in the Boise, Idaho area in the late November to early December time frame. Several of the attorneys who [he] telephoned did not return [his] telephone calls. Even through the month of December, [he] was not able to obtain an *753attorney to represent [him] in this matter. In the past week, [he] ... was finally able to retain Mr. Meienhofer with the help of Mr. Donesley.
On February 7, 2000, the court denied the motion to set aside the dismissal order, and on April 17, 2000, it denied the motion for reconsideration.
We review for abuse of discretion a district court’s denial of a Rule 60(b) motion. Bateman v. U.S. Postal Serv., 231 F.3d 1220, 1223 (9th Cir.2000). Under the abuse of discretion standard, the trial court’s exercise of discretion “should not be disturbed unless there is a definite and firm conviction that the court below committed a clear error of judgment in the conclusion it reached upon a weighing of the relevant factors.” Moneymaker v. Co-Ben (In re Bisen), 31 F.3d 1447, 1451 (1994) (quotations and citations omitted).
Rule 60(b)(1) provides that a court may relieve a party from a final judgment on the basis of excusable neglect. “[T]he determination of whether neglect is excusable is an equitable one that depends on at least four factors: (1) the danger of prejudice to the opposing party; (2) the length of the delay and its potential impact on the proceedings; (3) the reason for the delay; and (4) whether the movant acted in good faith.” Bateman, 231 F.3d at 1223-24, citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395, 113 S.Ct. 1489, 123 L.Ed.2d 74 (1993).
While the district court seemed to acknowledge that a five-week delay itself would not warrant dismissal, it found that the delay was substantially longer by including the earlier period when Laurino failed to communicate with his attorney. That, however, was the period when the parties were conducting settlement discussions and defendants had extended Lauri-no’s time to respond to discovery. To charge this time against Laurino was clearly erroneous. As for the five-week delay from the end of November until new counsel’s appearance on January 13, Lau-rino explained in his uncontradicted affidavit that he tried during that period to obtain new counsel, but was unsuccessful and that he was involved in a divorce proceeding and in a move to a new position in Maryland. See Bateman, 231 F.3d at 1225 (finding excusable neglect where a similar period of delay was issue).
The court erred, moreover, when it found prejudice because defendants “have been denied the ability to prepare for trial because Mr. Laurino has deliberately failed to answer interrogatories, failed to produce requested documents, and ignored this Court’s direct orders.” As the preceding paragraph shows, the first two reasons are in part erroneous, the parties having stipulated to extend discovery for some of the time elapsed. As for the last reason, it ignores the facts in Laurino’s affidavit. See Falk v. Allen, 739 F.2d 461, 464 (9th Cir.1984) (per curiam) (“On a Rule 60(b) motion, this court will accept the allegations of the movant’s factual statement.”). While a presumption of prejudice arises from a plaintiffs unexplained failure to, prosecute, Laurino’s affidavit provided a non-frivolous explanation. See Hernandez v. City of El Monte, 138 F.3d 393, 400-01 (9th Cir.1998).
As for bad faith, the district court made no finding. It merely noted that plaintiff has failed to show that he is presently prosecuting his claim with reasonable diligence. Here, “there is no evidence that [Laurino] acted with anything less than good faith. His errors resulted from negligence and carelessness, not from deviousness or willfulness.” Bateman, 231 F.3d at 1225.
We have no occasion to consider the interplay of Rule 60(b) and Idaho Civil *754Local Rule 83.6(c), which states that failure to arrange for new counsel within twenty days after withdrawal of counsel “shall be sufficient grounds for the entry of a default.” D. Id. L. Civ. R. 83.6(c)(2). It is sufficient to say that the district court did not base its order denying the motion on the local rule. Moreover, this court has “adopted the equitable test articulated in Pioneer to determine whether neglect is ‘excusable’ under Rule 60(b)(1).” Bate-man, 231 F.3d at 1224 (citations omitted); see Speiser v. Ortiz, No. 00-55195, 2001 WL 1472915, at *4 (9th Cir.2001) (Ferguson, J., dissenting) (emphasizing that after Pioneer the failure to follow court rules can constitute excusable neglect).
We recognize that the district court is in a better position than we are to determine what period of delay is acceptable, Ash v. Cvetkov, 739 F.2d 493, 496 (9th Cir.1984), but where the period of delay under the circumstances is not unreasonable and there is no indication of interference with the court’s docket, the district court made no finding of bad faith, and the order rests on material factual errors and fails to consider the explanation offered by Laurino, we conclude that the court made a clear error of judgment. “Especially when a case is still young, ‘a district court must consider ... less drastic alternative sanctions’ before dismissing.” Raiford v. Pounds, 640 F.2d 944, 945 (9th Cir.1981) (per curiam) (citations omitted); see Yourish v. Cal. Amplifier, 191 F.3d 983, 992 (9th Cir.1999); Hernandez, 138 F.3d at 401; cf. Ash, 739 F.2d at 496-97 (finding dismissal without prejudice a more easily justified sanction under such circumstances).
Accordingly, the judgment dismissing the action with prejudice is REVERSED and the action is REMANDED for entry of an order dismissing the action without prejudice. Because Laurino did not challenge the award of attorneys fees in his brief in this court, we affirm the award.
REVERSED and REMANDED.